Citation Nr: 0334229	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected lumbosacral strain with degenerative 
changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected dysthymic disorder.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1969 to December 1969 and from January 
1972 to January 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In May 2003, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  During that hearing, the 
veteran raised contentions to the effect that service 
connection was warranted for diabetes mellitus, primarily as 
a result of his service-connected lumbosacral strain with 
degenerative changes.  That claim has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes.  Accordingly, the Board has no 
jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2003).  It is referred to the RO, however, for appropriate 
action.


REMAND

The veteran seeks increased ratings for his service-connected 
lumbosacral strain and dysthymic disorder.  He also seeks 
entitlement to TDIU.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to disorders of the spine.  
68 Fed. Reg. 51454-51456 (August 27, 2003).  That change 
became effective September 26, 2003.  Inasmuch as the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  To date, the RO has not had the opportunity to 
consider those regulatory changes.

In its November 1997 decision, the RO granted the veteran's 
claim of entitlement to service connection for dysthymic 
disorder and assigned a 10 percent disability rating 
effective May 21, 1996.  That was an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

During his hearing in May 2003, the veteran testified that he 
had been granted Social Security benefits due to disabilities 
involving his back and groin.  The records associated with 
that grant of benefits have not been associated with the 
claims folder.

During his hearing, the veteran reported that he was being 
treated at the VA Medical Center in Fresno, California.  He 
submitted a May 2003 statement by his treating physician and 
nurse practitioner which indicated he had chronic low back 
pain and sciatic pain secondary to nerve root impingement at 
the L4-L5 level.  They concluded that due to chronic pain, 
the veteran was unable to pursue employment or aerobic 
exercise to help maintain his health.  No VA medical records 
dated since December 2000, including those from the foregoing 
health care providers, have been associated with the claims 
file.

By law, the VA must assist the veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In August 2001, the VA published 
final rules implementing the VCAA.  66 Fed. Reg. 45620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326(a) (2003)).  In September 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a portion of those rules as 
inconsistent with the statute.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (hereinafter PVA).  

In light of the foregoing, further development of the record 
is warranted prior to further appellate consideration.  
Accordingly, the case is remanded for the following actions:

1.  Request that the Fresno VAMC provide 
records reflecting the veteran's 
treatment since December 2000.  Also 
request that the veteran provide any such 
records in his possession.  A failure to 
respond or a negative reply to any 
request should be noted in writing and 
associated with the claims folder.  

2.  Request that the Social Security 
Administration furnish an up-to-date 
status report on the veteran's disability 
benefits.  This must include, but is not 
limited to, a copy of the original award 
letter, a list of the disabilities upon 
which the benefits are based, and copies 
of all medical evidence used to support 
the original award, as well as those used 
to support the continuation of that 
award.  A failure to respond or a 
negative reply to any request should be 
noted in writing and associated with the 
claims folder. 

3.  When the actions in paragraphs 1 and 
2 have been completed, schedule the 
veteran for orthopedic and neurologic 
examinations to determine the extent of 
the veteran's service-connected back 
disability.  All indicated tests and 
studies should be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to each examiner for 
review, and the examiner(s) should verify 
such review.  If during the course of the 
examination(s), it is determined that the 
veteran has back disability in addition 
to lumbosacral strain with degenerative 
changes, the examiner(s) must identify 
that disability and the clinical findings 
which support the diagnosis.  In so 
doing, the examiner(s) should be asked to 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such back disability is proximately due 
to or chronically worsened by his 
service-connected lumbosacral strain.  
Each examiner should also describe to 
what extent employment activities, such 
in sitting, standing and walking, are 
reasonably limited or precluded by the 
veteran's back disability.  

4.  When the actions in paragraph 1 and 2 
have been completed, the veteran should 
be provided a psychiatric examination to 
determine the extent of his service-
connected dysthymic disorder.  All 
indicated tests and studies should be 
performed.  The claims file must be made 
available to the examiner for review, and 
the examiner should verify that the 
claims file has, in fact, been reviewed.  
To the extent possible, the 
manifestations of the veteran's dysthymic 
disorder should be distinguished from 
those of any other psychiatric disorder 
found to be present.  The examiner should 
also be asked to provide a Global 
Assessment of Functioning as part of the 
diagnostic formulation and comment on the 
level of social and industrial 
impairment, if any, attributable to the 
dysthymic disorder.  

5.  When the foregoing actions have been 
completed, review the claims file and 
ensure that all duties to assist and 
inform the veteran in the development of 
his claim have been accomplished in 
accordance with the provisions of the 
VCAA.  As pertinent to the issues on 
appeal, the recent regulatory changes 
applicable to rating disorders of the 
spine and the principle of "staged 
ratings" in Fenderson should be 
considered.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition, factual or legal, of any of the remanded 
issues.  It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters remanded by the Board.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).  The veteran need take no 
action until he is so notified.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



